Atkinson, J.
On March 26, 1924, J. A. Dahlgren owner of four acres of land in the City of Atlanta abutting one side of a designated street for the distance of 32 feet, conveyed the land to Dollie O. Parks as security *510for a loan of $600. In July, 1929, tlie city caused a sanitary sewer to be laid along the street, and on that account caused an assessment for $908.18 to be issued against Dahlgren and the property. Subsequently, on foreclosure of the security deed, “Incorporated Investments” became the purchaser. In June, 1931, that corporation instituted an action against the city to cancel the assessment as a cloud upon its title, and to enjoin collection of the amount of the assessment, on the sole grounds (a) that the city having laid no “water-pipes or mains” so as to afford “water connections,” and there being a municipal ordinance prohibiting draining of “surface-water from roofs, yards, or otherwise” into the sewer, the improvement was of no benefit to the property; (b) that petitioner did not have an adequate remedy at law by affidavit of illegality, because it was not the defendant named in the execution. The exception is to a judgment dismissing the action on general demurrer to the petition. Held:
No. 8848.
February 21, 1933.
Boy 8. Drennan, for plaintiff.
J. L. Mayson, G. 8. Winn, and J. G. Savage, for defendants.
1. There being no attack upon the power of the city to construct the sewer in the street as a part of the system of sewerage, and no allegation that the laying of the sewer along the street was illegal, the assessment of which complaint is made is not illegal because the improvement may not be immediately used beneficially in connection with the abutting property in its present condition. In this connection see Georgia Railroad &c. Co. v. Decatur, 137 Ga. 537 (73 S. E. 830, 40 L. R. A. (N. S.) 935).
2. The judge did not err in dismissing the action on general demurrer to the petition. Judgment affirmed.

All the Justices concur.